Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered. Claims 1 & 4-21 remain pending in the application wherein claims 1, 12 & 21 are the only sole pending claims in independent form. Claims 1 & 9 were amended. Claims 2-3 were cancelled. Claims 12-21 have been withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/05/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Raymond (US 4,082,869) of claims 1-3, 8-9 & 11 are withdrawn per cancellation of claims 2-3, amendments of claim 1 and Applicant’s arguments being persuasive.

withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

6.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0382876: [0011]-[0015]; [0032]-[0038]; fig. 4-5.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mark G. Kachigian on 11/01/2021.
Claim 1 in the application has been amended as follows: 
1.	A continuous galvanizing apparatus for multiple rods, said apparatus comprising: 
a kettle for heating and retaining a liquid therein, at least a portion of said kettle having an open top; 
a trough assembly for retaining said liquid therein, said trough assembly having a trough arranged above said open top and said trough having a base, said trough assembly having at least one lower chamber within said kettle wherein at least a portion of said at least one lower chamber is below a level of said liquid in said kettle; 

a plurality of entry openings in said trough assembly positioned above said open top of said kettle and a plurality of exit openings in said trough opposed to and aligned with said entry openings and positioned above said open top of said kettle wherein said liquid is permitted to fall by gravity from said plurality of entry openings and said plurality of exit openings to said kettle, and 
a plurality of adjacent tubes having a cylindrical inner surface and a cylindrical outer surface, each of said plurality of adjacent tubes passing through said trough above a level of said base, aligned with said plurality of entry openings and said plurality of exit openings wherein each of said plurality of adjacent tubes includes a plurality of slots to permit passage of said liquid.”
Claims 12-21 are cancelled.

Reasons for Allowance
8.	Claims 1 & 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A continuous galvanizing apparatus for multiple rods, said apparatus comprising: 
a kettle for heating and retaining a liquid therein, at least a portion of said kettle having an open top; 

a pump in said lower chamber to draw said liquid from said kettle to said trough assembly such that the trough is supplied the liquid from said lower chamber at a level of the base of the trough; and 
a plurality of entry openings in said trough assembly positioned above said open top of said kettle and a plurality of exit openings in said trough opposed to and aligned with said entry openings and positioned above said open top of said kettle wherein said liquid is permitted to fall by gravity from said plurality of entry openings and said plurality of exit openings to said kettle, and 
a plurality of adjacent tubes having a cylindrical inner surface and a cylindrical outer surface, each of said plurality of adjacent tubes passing through said trough above a level of said base, aligned with said plurality of entry openings and said plurality of exit openings wherein each of said plurality of adjacent tubes includes a plurality of slots to permit passage of said liquid.” The closest prior art of record Raymond (US 4,082,869), does not teach nor suggest “that the trough is supplied the liquid from said lower chamber at a level of the base of the trough; and a plurality of entry openings in said trough assembly positioned above said open top of said kettle and a plurality of exit openings in said trough opposed to and aligned with said entry openings and positioned above said open top of said kettle wherein said liquid is permitted to fall by gravity from said plurality of entry openings and said plurality of exit openings to said kettle, and 
 as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717